[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                   May 16, 2008
                                 No. 07-14997                    THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                             Agency No. A97-663-669

CAI GUI CHEN,


                                                                          Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.

                           ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________

                                  (May 16, 2008)

Before ANDERSON, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

      Cai Gui Chen, a native and citizen of China, petitions this court for review

of the Board of Immigration Appeals’s (“BIA”) denial of his motion to reopen and
its affirmance of the Immigration Judge’s (“IJ”) order of removal. For the reasons

that follow, we dismiss the petition in part and deny in part.

       Chen arrived in the United States in December 2004 without valid entry

documents. The Department of Homeland Security (“DHS”), issued a notice to

appear, charging him with removability under INA § 212(a)(7)(A)(i)(I); 8 U.S.C.

§ 1182(a)(7)(A)(i)(I). Chen applied for asylum, withholding of removal, and relief

under the United Nations Convention Against Torture (“CAT”), alleging that he

had been persecuted based on his political opinion after he opposed the

government’s seizure of his family’s land without just compensation.

       After a hearing, the IJ concluded that Chen’s testimony lacked credibility

and denied relief from removal.1 Chen appealed to the BIA, which dismissed the

appeal on August 24, 2006. Chen did not petition this court for review of the

BIA’s decision.

       On June 13, 2007, Chen filed a motion to reopen based on changed

circumstances. According to Chen, his parents had informed him that the Chinese

government was targeting citizens who left China illegally and sought asylum in

another country.




       1
         Because the underlying removal order is not properly before this court, the facts of the
asylum claim are not relevant.
                                             2
      The BIA denied the motion to reopen on September 26, 2007, stating that

Chen had not shown the new evidence was unavailable earlier or that it would

result in a different outcome. On October 24, 2007, Chen filed his petition for

review before this court, seeking review of the denial of his motion to reopen and

the affirmance of the IJ’s denial of relief from removal.

      Chen now argues that the IJ erred by finding Chen’s testimony lacked

credibility. He does not address the BIA’s denial of the motion to reopen.

      We are “obligated to inquire into subject-matter jurisdiction sua sponte

whenever it may be lacking.” Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir.

2004) (quotation omitted).

      An order of removal becomes final upon dismissal of an appeal by the BIA.

8 C.F.R. § 1241.1(a). A petition for review must be filed within thirty days of the

final order of removal. See 8 U.S.C. § 1252(b)(1); see also Dakane v. U.S. Att’y

Gen., 399 F.3d 1269, 1272 n.3 (11th Cir. 2005). Importantly, the statutory time

limit for filing a petition for review in an immigration proceeding is “mandatory

and jurisdictional.” Dakane, 371 F.3d at 773 n.3. And, the filing deadline is not

suspended or tolled by a motion to reopen. Stone v. INS, 514 U.S. 386, 405, 115

S.Ct. 1537, 1549, 131 L.Ed.2d 465 (1995); Jaggernauth v. U.S. Att’y Gen., 432

F.3d 1346, 1350-1351 (11th Cir. 2005) (observing that the filing of a motion to



                                          3
reconsider does not affect the finality of the underlying order or toll the 30-day

period for petitioning for review of such order).

      Here, the BIA dismissed Chen’s appeal from the IJ’s order of removal on

August 24, 2006. Chen did not petition this court for review of the BIA’s decision,

but instead filed a motion to reopen on June 13, 2007. Because Chen’s petition for

review was not filed within thirty days after the BIA dismissed the appeal of the

underlying removal order, we lack jurisdiction to consider the removal order.

Thus, we do not consider Chen’s argument that the IJ improperly found the

testimony lacked credibility, and we dismiss the petition in part on this ground.

      Chen’s petition for review was timely as to the denial of the motion to

reopen. We review the BIA’s denial of a motion to reopen removal proceedings

for abuse of discretion. Scheerer v. U.S. Att’y. Gen., 513 F.3d 1244, 1254 (11th

Cir. 2008); Dakane, 399 F.3d at 1272 n.2. Here, however, Chen offers no

argument in his brief that the BIA abused its discretion by denying the motion to

reopen. Thus, the issue has been abandoned. Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1228 n.2 (11th Cir. 2005). Accordingly, we deny the petition in part on

this ground.

      DISMISSED IN PART; DENIED IN PART.




                                           4